Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to an election from a restriction requirement filed on August 23, 2022. There are twelve claims pending and eight claims under consideration. Claims 6, 7, 11 and 12 have been withdrawn as claims directed to a non-elected invention. Claims 8-12 are new. This is the first action on the merits. The present invention relates to compounds capable of inhibiting the activity of SHP2. The invention further provides a process for the preparation of compounds of the invention, pharmaceutical preparations comprising such compounds and methods of using such compounds and compositions in the management of diseases or disorders associated with the aberrant activity of SHP2. 
Election of Group I was made without traverse in the reply filed on August 23, 2022. Therefore this restriction is considered proper and thus made FINAL.
Priority
U.S. Patent Application No. 17/130,374, filed on 12/22/2020 is a division of U.S. Patent Application No.16/309,076, filed on 12/11/2018, now U.S. Patent No. 10,934,285 which is a national stage entry of PCT/IB2017/053469, International Filing Date: 06/12/2017 and claims priority from U.S. Provisional Patent Application No. 62/349,697, filed on 6/14/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
	The disclosure is objected to because of the following informalities: Paragraph [0030] describes the preferred embodiment of the invention as a compound of formula II:

    PNG
    media_image1.png
    83
    233
    media_image1.png
    Greyscale

However, paragraph [0035] states in a further embodiment are compounds or a pharmaceutically acceptable salt thereof selected from:

    PNG
    media_image2.png
    635
    580
    media_image2.png
    Greyscale

These compounds do not fall under a compound of formula II due to the positioning of where the sulfur is attached to the imidazopyridine ring. The sulfur atom is attached to the imdazo[4,5-b]pyridine ring in the 6-position in paragraph [0030] and the 5-position of the species shown in paragraph [0035]. Additionally, the application teaches Reaction Scheme 1 and Reaction Scheme 2 on pages 49 and 50 which teach compounds where the sulfur is attached to the 5-position of the imdazo[4,5-b]pyridine ring, yet the species provided as examples 46-49 and 60-65 contain structures where the sulfur is attached to the 6-position of the imdazo[4,5-b]pyridine ring. No new matter permitted. Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 4 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation,

    PNG
    media_image3.png
    412
    552
    media_image3.png
    Greyscale

 in line 3. Claim 4 is ultimately dependent upon claim 1, which reads, 

    PNG
    media_image4.png
    153
    445
    media_image4.png
    Greyscale

One skilled in the art would notice that claim 1 teaches where the sulfur atom is attached meta to the pyridine nitrogen atom, whereas the species seen in claim 4 teach where the sulfur is attached ortho to the pyridine nitrogen atom. This is to say that the sulfur atom is attached to the imdazo[4,5-b]pyridine ring in the 6-position in claim 1 versus the 5-position of the species claim. Thus, there is no antecedent basis. There is insufficient antecedent basis for this limitation in the claim. No new matter permitted. Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 5, 8 and 9 are allowed.
Claims 1-3, 5, 8 and 9 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application.
Conclusion
	Claims 1-3, 5, 8 and 9 are allowed.
	Claims 4 and 10 are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699